Opinion issued October 28, 2004











 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-01011-CR
          01-04-01012-CR
____________

NORRIS GOYNES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause Nos. 937260 and 937261



 
MEMORANDUM  OPINION
               Appellant, Norris Goynes, was indicted for indecency with a child in two
indictments, cause numbers 937260 and 937261.  In cause numbers 903161 and
903162, appellant was indicted for sexual assault and aggravated sexual assault,
respectively.  
               On motion of the State, the trial court dismissed cause numbers 937260 and
937261 because appellant had been convicted in cause numbers 903161 and 903162. 
Appellant filed a pro se notice of appeal that included all four trial court cause
numbers.

               The records in cause numbers 937260 and 937261 do not include final
judgments of conviction.  We therefore have no jurisdiction over the appeals.  Ex
parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—San Antonio 1997, no pet.); see
also Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991).
               Therefore, we dismiss these appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).